NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MELVIN ESTUARDO MORAGA                           No. 13-70097
ALVAREZ,
                                                 Agency No. A074-807-615
               Petitioner,

  v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Melvin Estuardo Moraga Alvarez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Moraga Alvarez’s motion to

reopen as untimely because it was filed more than eight years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Moraga Alvarez failed to establish

materially changed circumstances in Guatemala to qualify for the regulatory

exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990 (evidence must be material to

warrant reopening). The record does not support Moraga Alvarez’s contentions

that the BIA ignored his background evidence and applied an improper burden of

proof, and we reject Moraga Alvarez’s contentions that the BIA failed to address

his arguments adequately on appeal.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-70097